Citation Nr: 0422313	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  95-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1990 
to May 1991.

The appeal comes before the Board of Veterans' Appeals 
(Board) from July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
which denied, inter alia, the benefit sought on appeal.  The 
Board remanded the case in November 1996, October 1997, May 
2000, and August 2003 for further development.  


FINDING OF FACT

The veteran does not have mitral valve prolapse.  


CONCLUSION OF LAW

Mitral valve prolapse was not incurred or aggravated in-
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) Analysis

The VCAA requires VA to inform a veteran of the evidence 
needed to substantiate her claim, of what evidence she is 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
specify that VA will tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

The Board in its May 2000 remand reminded the veteran that 
she had failed to appear for a VA examination following an 
October 1997 Board remand.  Still, in light of a confusion 
created by the veteran's submission of an additional document 
bearing a new address, there was concern whether she received 
notice of the prior scheduled examination.  Accordingly, the 
Board remanded for the appellant to be afforded the 
opportunity of a VA examination, but also then informed the 
veteran that should she fail to appear for the examination 
the Board  would deny her claim based on the absence of 
current disability.  

Thereafter, the RO wrote to the veteran in May 2000 
requesting that she provide information regarding any 
additional medical records pertaining to mitral valve 
prolapse.  In September 2000 and March 2003, the RO sent 
letters informing the appellant of the consequences should 
she fail to report for the scheduled VA examination, 
including specifically that her claim would be denied should 
she fail to report for the pending examination.  In April 
2003, she failed to report for the examination.  

Because the veteran was afforded repeated notice by both the 
Board and the RO that her claim for service connection for 
mitral valve prolapse would be denied based on absence 
current disability if she failed to appear for an 
examination, no further notice need be provided.  Based on 
her failure to appear, and adequate notice being given, the 
provisions of 38 C.F.R. § 3.655 (2003) dictate that the claim 
be adjudicated based on the evidence of record.  In light of 
this regulation-mandated adjudication, no other development 
is necessary.  Further, the veteran was afforded the 
opportunity to provided any additional pertinent evidence.  
Hence, no additional notice or development is necessary 
either to meet the requirements of the VCAA or those of the 
duty to assist the veteran generally, including pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

By failing to provide competent evidence of current 
disability and failing to appear for a scheduled VA 
examination to establish current disability, the veteran has 
failed to dispute the absence of current disability.  Hence, 
under 38 U.S.C.A. § 5103, no additional VA assistance in 
developing the claim, to include informing the appellant of 
evidence or information necessary to further the claim, is 
required.  Simply put, without evidence of a current 
disability due to the claimed disorder there is no basis for 
granting the claimed benefit.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 1432 (1992).  

In light of the holding in Pellegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004), it is evident that the VCAA 
notice was not issued to the veteran in the correct 
chronological sequence, with notice provided to the appellant 
prior to any adverse RO adjudication.  See, 38 U.S.C.A. 
§§ 5100, 5103(a).  Notably, however, any Pellegrini error is 
harmless given that the Board's denial here is based on the 
absence of current disability, and the veteran was afforded 
ample notice and opportunity in recent years, following the 
initial adjudication of her claim, to endeavor to cure that 
defect.  While the Board acknowledges that the veteran must 
be warned in advance of the consequences of any failure to 
appear for an examination, that notice was provided to the 
appellant in the Board's May 2000 remand.  Hence, no further 
action under the VCAA is required.

Service Connection Claim for Mitral Valve Prolapse

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In this case, the veteran had honorable active service from 
December 1990 to May 1991.  She submitted a claim including 
for service connection for mitral valve prolapse in October 
1993.  

Service medical records contain a single treatment record in 
May 1991, recording the veteran's complaint of left to mid 
chest pain for the prior two months, and her report of a 
family history of heart valve problems.  Following 
examination, the examiner assessed probable mitral valve 
prolapse with associated chest pain.
 
A VA examination was conducted in December 1993, and the 
veteran complained of occasional chest pain.  She reported 
past episodes of chest pain and dizziness since March 1991, 
and a family history of heart valve problems in her mother 
and sister.  An EKG showed sinus bradycardia with sinus 
arrhythmia.  The examiner diagnosed mitral valve prolapse.  

Post-service medical records within the claims folder include 
a May 1992 record of private treatment by Dana R. Richman, 
M.D., for complaints of chest pain, occasional dizziness, and 
chest pain upon exertion.  The physician noted a history of 
mitral valve prolapse in the veteran's sister and mother.  
Following physical examination the assessment was rule out 
mitral valve prolapse.  A June 1992 EKG revealed a mild 
bileaflet mitral valve prolapse.  

Notably, however, a January 1997 VA general examination 
showed a regular heart rhythm without murmurs, thrills or 
rubs.  The examiner assessed an unconfirmed history of mitral 
valve prolapse.  

As noted above, VA, including the Board in multiple remands, 
has endeavored to confirm whether mitral valve prolapse is 
currently present or absent.  Unfortunately, the veteran 
failed to appear for scheduled VA examinations, including 
most recently in April 2003, and she has provided no medical 
records confirming the current presence of mitral valve 
prolapse.  

Pursuant to 38 C.F.R. § 3.655(b), where the veteran fails to 
appear for a VA examination for an original claim for service 
connection, the claim must be adjudicated based on the 
evidence of record.  That evidentiary record is inclusive of 
the most recent examination, in January 1997, where no mitral 
valve prolapse was found.  Absent evidence of current 
disability due to mitral valve prolapse, that crucial element 
of the claim for service connection is unsatisfied.  
38 C.F.R. § 3.303.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for mitral valve prolapse.  
Because the evidence is not in equipoise, the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for mitral valve prolapse is denied. 



	                        
____________________________________________
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



